CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information and to the incorporation by reference of our reports dated October 24, 2008 on the Direxion Evolution Funds included in the Annual Shareholder Reports for the year ended August 31, 2008, which are incorporated by reference in this Registration Statement (Form N-1A) of Direxion Funds, to be filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 86 to the Registration Statement under the Securities Act of 1933 (File No. 333-28697). /s/ ERNST & YOUNG LLP Milwaukee, WI December
